Per Curiam.
Respondent was admitted to practice by this Court in 1989 and resides in Livingston, New Jersey.
Petitioner moves for an order suspending respondent from practice pursuant to Judiciary Law § 90 (4) (f) by reason of his conviction on August 18, 2004 in the United States District Court, District of New Jersey, of 16 counts of assisting in the preparation of fraudulent partnership returns in violation of 26 USC § 7206 (2), one count of witness tampering in violation of 18 USC § 1513 (e) and § 2, and one count of making a false statement to the Federal Election Commission in violation of 18 USC § 1001 (a) (2) and § 2. Respondent consents to the relief requested by petitioner.
Respondent has been convicted of a serious crime mandating interim suspension (see Matter of Gaiman, 262 AD2d 706 [1999]). We therefore grant petitioner’s motion and suspend re*767spondent from the practice of law, effective immediately, and until such time as a final disciplinary order is made pursuant to Judiciary Law § 90 (4) (g).
Mercure, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that petitioner’s motion to suspend respondent from the practice of law is granted; and it is further ordered that respondent is suspended from the practice of law, effective immediately, and until such time as a final disciplinary order is made pursuant to Judiciary Law § 90 (4) (g); and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another and is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).